



Exhibit 10.2
FIRST AMENDMENT
TO
THIRD AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
CORPORATE OFFICE PROPERTIES, L.P.
THIS First Amendment to Third Amended and Restated Limited Partnership Agreement
of Corporate Office Properties, L.P. (the “Amendment”), a Delaware limited
partnership (the “Partnership” or the “Operating Partnership”), is made and
entered into as of July 31, 2019 (the “Effective Date”), by and between the
undersigned parties.
RECITALS
A.The Operating Partnership is a limited partnership organized under the
Delaware Revised Uniform Limited Partnership Act and governed by that certain
Third Amended and Restated Limited Partnership Agreement dated as of December 5,
2018 (as amended, modified and revised, the “Partnership Agreement”).
B.The sole general partner of the Operating Partnership is Corporate Office
Properties Trust, a real estate investment trust formed under the laws of the
State of Maryland (the “General Partner”).
C.The Operating Partnership, General Partner and TRC Associates Limited
Partnership, a Delaware limited partnership (“TRCALP”), entered into and are
parties to that certain Contribution Agreement dated as of August 26, 2004 (the
“Contribution Agreement”) pursuant to which, among other things, TRCALP
contributed all of its membership interests in TRC Pinnacle Towers, L.L.C., a
Virginia limited liability company, to the Operating Partnership in exchange for
352,000 Series I Preferred Units (the “Series I Preferred Units”) in the
Operating Partnership (collectively, the “Transaction”).
D.The rights, preferences and privileges of the Series I Preferred Units are
specifically set forth in that certain Seventeenth Amendment to the Second
Amended and Restated Limited Partnership Agreement of the Operating Partnership
dated as of September 23, 2004 by and between the General Partner and TRCALP
(the “17th Amendment”).
E.The Operating Partnership, General Partner and TRCALP have executed and
delivered that certain First Amendment to Tax Protection Agreement dated as of
the Effective Date, for purposes of restructuring certain terms related to the
Series I Preferred Units and the Transaction (the “Restructuring”).
F.The parties hereto desire to amend the Partnership Agreement in connection
with the Restructuring as more particularly set forth herein.
NOW, THEREFORE, in consideration of the foregoing and of the mutual premises set
forth herein, the parties hereto, intending to be legally bound hereby, hereby
amend the Partnership Agreement as follows, effective as of the Effective Date
(unless such other date is expressly specified herein):


1

--------------------------------------------------------------------------------




1.    Recitals; Acknowledgment. The foregoing recitals to this Amendment are
hereby incorporated in and made a part of this Amendment. The parties
acknowledge and agree that except as expressly amended or modified by this
Amendment, the terms of the 17th Amendment, and the terms of the Series I
Preferred Units as set forth in the 17th Amendment, shall apply to the
Partnership Agreement and such Series I Preferred Units shall be a series of
Preferred Units under the Partnership Agreement, in full force and effect in
accordance with the terms and conditions thereof, except as so amended or
modified. In the event of any inconsistency between the provisions of this
Amendment and the 17th Amendment, on the one hand, and the Partnership
Agreement, including any related exhibits and schedules thereto, on the other
hand, the provisions of this Amendment and the 17th Amendment, as applicable,
shall prevail.
2.    Capitalized Terms. All capitalized terms used but not defined herein shall
have the meaning ascribed to them in the Partnership Agreement.
3.    Priority Return Percentage.
(a)    The following sentence shall be added after the last sentence in Section
4.1 of the 17th Amendment:
“Thereafter, the Priority Return Percentage from and after September 23, 2019
shall be 3.50% per year.”
(b)    Sections 4.2 through 4.6 of the 17th Amendment shall be deleted in their
entirety and each replaced with the following: “Intentionally Omitted.”
4.    Redemption of Series I Preferred Units. Section 6 of the 17th Amendment is
hereby deleted in its entirety and replaced with the following:
“6.    Redemption.
6.1    The then outstanding Series I Preferred Units shall be redeemable
effective on or after January 1, 2020 by the Operating Partnership, in whole but
not in part, at par (i.e., in an amount equal to their Liquidation Preference)
by written notice (the “Redemption Notice”) given to the holders of the Series I
Preferred Units; provided, Series I Preferred Units for which a Conversion
Notice has been given to the General Partner prior to the exercise by the
Operating Partnership of such redemption option shall not be redeemable by the
Operating Partnership. The Redemption Notice must be given at least six (6)
months prior to the effective date of the redemption (accordingly, the
Redemption Notice may not be given prior to July 1, 2019). If the redemption
contemplated by a Redemption Notice is not completed within nine (9) months
after the date of the Redemption Notice, a redemption may not be effected
without sending a new Redemption Notice in accordance with the foregoing. Each
holder of a Series I Preferred Unit may, by written notice given to the General
Partner within fifteen (15) calendar days after receipt by such holder of notice
of the Operating Partnership’s exercise of its redemption option under this
Section 6, give to the General Partner a Conversion Notice with respect to the
Series I Preferred Units held by such Series I Unit Recipient. In such event,
the Operating Partnership’s exercise of its option to redeem the Series I
Preferred Units which is the subject of such Conversion Notice shall then


2

--------------------------------------------------------------------------------




be automatically revoked and such Series I Preferred Units shall then be
converted to common Partnership Units in accordance with the terms of the
Partnership Agreement, including this Amendment.
6.2    The Partnership shall provide the holders of the Series I Preferred Units
at least six (6) months’ prior written notice of any Sale. In the event of the
consummation of a Sale (a “Sale Closing”), (i) the Partnership shall give
written notice of the Sale Closing (the “Sale Notice”) to the holders of the
Series I Preferred Units; and (ii) the holders of the Series I Preferred Units
shall have the right to require the Partnership to redeem all of the then
outstanding Series I Preferred Units on the following terms and conditions: (a)
the Series I Preferred Units shall be redeemed at par (i.e., in an amount equal
to their Liquidation Preference), (b) the Series I Preferred Unit Holders must
give written notice to the Operating Partnership of their exercise of the right
of redemption set forth in this Section 6.2 not later than the third (3rd)
business day immediately following the date of the holder’s receipt of the Sale
Notice, and (c) the redemption contemplated by this Section 6.2 and the required
payment to the holders of Series I Preferred Units shall be completed not later
than the sixth (6th) business day immediately following the holder’s receipt of
the Sale Notice. For purposes hereof, “Sale” means any direct or indirect sale,
exchange, transfer or other disposition of a Protected Property (as defined in
that certain Tax Protection Agreement entered into as of September 23, 2004, by
and among the General Partner, the Operating Partnership and TRCALP, as amended
(as amended, the “TPA”)) or any interest therein (without regard to whether such
disposition is voluntary or involuntary) in a transaction that would cause any
of the Protected Partners (as defined in the TPA) (or Indirect Owners (as
defined in the TPA)) to recognize any Protected Gain (as defined in the TPA).
Without limiting the foregoing, the term “sale, exchange, transfer or other
disposition” by the Operating Partnership shall be deemed to include:
(a)    any direct or indirect disposition by any direct or indirect Subsidiary
(as defined in the TPA) of the Protected Property or any interest therein;
(b)    any direct or indirect disposition by the Operating Partnership of the
Protected Property (or any direct or indirect interest therein) that is subject
to Section 704(c)(1)(B) of the Code and the Treasury Regulations thereunder; and
(c)    any distribution by the Operating Partnership to a Protected Partner that
is subject to Section 737 of the Code and the Treasury Regulations thereunder;
Without limiting the foregoing, a disposition shall include any transfer,
voluntary or involuntary, in a foreclosure proceeding, pursuant to a deed in
lieu of foreclosure, or in a bankruptcy proceeding.”
6.3.    The Partnership shall provide the holders of the Series I Preferred
Units at least forty-five (45) days’ prior written notice (the “Anticipated
Guaranteed Debt Refinance/Repayment Transaction Notice”) of a repayment (other
than at its scheduled maturity date) or refinancing (a “Guaranteed Debt
Refinance/Repayment Transaction”) of all or any portion of the Guaranteed Debt
(as defined in the TPA). Each Anticipated Guaranteed Debt Refinance/Repayment
Transaction Notice shall include a list of all Qualified Indebtedness (as
defined in the TPA). In the event of the consummation of a


3

--------------------------------------------------------------------------------




Guaranteed Debt Refinance/Repayment Transaction (the “Guaranteed Debt
Refinance/Repayment Closing”), where the Partner Guarantor (as defined in the
TPA) has not entered into a Qualified VS Guarantee (as defined in the TPA) with
respect to other/replacement Qualified Indebtedness of the Operating Partnership
on or prior to the date of the Guaranteed Debt Refinance/Repayment Closing, then
the holders of the Series I Preferred Units shall have the right to require the
Partnership to redeem all of the then outstanding Series I Preferred Units on
the following terms and conditions: (a) the Series I Preferred Units shall be
redeemed at par (i.e., in an amount equal to their Liquidation Preference), (b)
the Series I Preferred Unit Holders must give written notice to the Operating
Partnership of their exercise of the right of redemption set forth in this
Section 6.3 not later than the third (3rd) business day immediately following
the holder’s receipt of written notice of the Guaranteed Debt
Refinance/Repayment Closing, and (c) the redemption contemplated by this Section
6.3 and the required payment to the holders of Series I Preferred Units shall be
completed not later than the sixth (6th) business day immediately following the
holder’s receipt of the notice of the Guaranteed Debt Refinance/Repayment
Closing.
6.4. In the event of a conflict between the terms of the Partnership Agreement
and this Amendment with respect to the Series I Preferred Units, the terms of
this Amendment shall govern.
6.5 All notices to holders of the Series I Preferred Units sent pursuant to
Section 6.2 and Section 6.3 shall be sent in accordance with the terms and
conditions of Section 12.4 of the Partnership Agreement and by email, addressed
as follows:
c/o Rubenstein Partners
Cira Centre
2929 Arch Street, 28th Floor
Philadelphia, PA 19104-2868
Attn.: Senior Managing Principal
Email: drubenstein@rubensteinpartners.com
Attn: Chief Operating Officer
Email: eschiela@rubensteinpartners.com
Attn: General Counsel
Email: rbbalderson@rubensteinpartners.com


With a required copy to:


Cozen O’Connor
One Liberty Place
1650 Market Street
Philadelphia, PA 19103
Attn: Thomas Gallagher, Esq.
Email: ThomasGallagher@cozen.com




4

--------------------------------------------------------------------------------




5.    Reporting. The parties agree to file all information and other tax returns
consistent with the foregoing and to account for the Series I Preferred Units as
equity of the Operating Partnership for all tax and accounting purposes.
6.    Ratification. Except as otherwise expressly provided herein, all of the
terms and conditions of the Partnership Agreement, including the 17th Amendment,
are ratified and shall remain unchanged and continue in full force and effect.
7.    Governing Law. The interpretation and construction of this Amendment, and
all matters relating thereto, shall be governed by the laws of the State of
Delaware, without regard to the choice of law provisions thereof.
8.    Counterparts. This Amendment may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and each of which
shall be deemed an original.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]




5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Amendment as of the Effective Date.
 
GENERAL PARTNER:


CORPORATE OFFICE PROPERTIES TRUST,
a Maryland Real Estate Investment Trust


By:/s/ Anthony Mifsud                                                 
Name: Anthony Mifsud
Title: Executive Vice President
 
 
 
TRCALP:


TRC ASSOCIATES LIMITED PARTNERSHIP,
a Delaware limited partnership


By: TRCALP GP, LLC, its General Partner




By: /s/ David B. Rubenstein                   
Name: David B. Rubenstein
Title: Senior Managing Principal and President







[Signature Page to First Amendment to Third Amended and Restated Limited
Partnership Agreement]